Exhibit 10.10
 
GENERAL SECURITY AGREEMENT
E-FORM 924 (2003/04) RETENTION - M

 
1.SECURITY INTEREST
 
(a) For value received, the undersigned ("Debtor"), hereby grants to ROYAL BANK
OF CANADA ("RBC"), a security interest (the "Security Interest") in the
undertaking of Debtor and in all of Debtor's present and after acquired personal
property including, without limitation, in all Goods (including all parts,
accessories, attachments, special tools, additions and accessions thereto),
Chattel Paper, Documents of Title (whether negotiable or not), Instruments,
Intangibles, Money and Securities now owned or hereafter owned or acquired by or
on behalf of Debtor (including such as may be returned to or repossessed by
Debtor) and in all proceeds and renewals thereof, accretions thereto and
substitutions therefore (hereinafter collectively called "Collateral"), and
including, without limitation, all of the following now owned or hereafter owned
or acquired by or on behalf of Debtor:
 
(i)  
all inventory of whatever kind and wherever situate;

 
(ii)  
all equipment (other than Inventory) of whatever kind and wherever situate,
including, without limitation, all machinery, tools, apparatus, plant,
furniture, fixtures and vehicles of whatsoever nature or kind;

 
(iii)  
all Accounts and book debts and generally all debts, dues, claims, choses in
action and demands of every nature and kind howsoever arising or secured
including letters of credit and advices of credit, which are now due, owing or
accruing or growing due to or owned by or which may hereafter become due, owing
or accruing or growing due to or owned by Debtor ("Debts");

 
(iv)  
all lists, records and files relating to Debtor's customers, clients and
patients;

 
(v)  
all deeds, documents, writings, papers, books of account and other books
relating to or being records of Debts, Chattel Paper or Documents of Title or by
which such are or may hereafter be secured, evidenced, acknowledged or made
payable;

 
(vi)  
all contractual rights and insurance claims;

 
 
(vii)
all patents, industrial designs, trade-marks, trade secrets and know-how
including without limitation environmental technology and biotechnology,
confidential information, trade-names, goodwill, copyrights, personality rights,
plant breeders' rights, integrated circuit topographies, software and all other
forms of intellectual and industrial property, and any registrations and
applications for registration of any of the foregoing (collectively
"Intellectual Property"); and

 
 
(viii)
all property described in Schedule "C" or any schedule now or hereafter annexed
hereto.

 
(b) The Security Interest granted hereby shall not extend or apply to and
Collateral shall not include the last day of the term of any lease or agreement
therefor but upon the enforcement of the Security Interest, Debtor shall stand
possessed of such last day in trust to assign the same to any person acquiring
such term.
 
(c) The terms "Goods", "Chattel Paper", "Document of Title", "Instrument",
"Intangible", "Security", "proceed", "Inventory", "accession", "Money",
"Account", "financing statement" and "financing change statement" whenever used
herein shall be interpreted pursuant to their respective meanings when used in
The Personal Property Security Act of the province referred to in Clause 14(s),
as amended from time to time, which Act, including amendments thereto and any
Act substituted therefor and amendments thereto is herein referred to as the
"P.P.S.A.". Provided always that the term "Goods" when used herein shall not
include "consumer goods" of Debtor as that term is defined in the P.P.S.A., and
the term "Inventory" when used herein shall include livestock and the young
thereof after conception and crops that become such within one year of execution
of this Security Agreement. Any reference herein to "Collateral" shall, unless
the context otherwise requires, be deemed a reference to "Collateral or any part
thereof".
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2. INDEBTEDNESS SECURED
 
The Security Interest granted hereby secures payment and performance of any and
all obligations, indebtedness and liability of Debtor to RBC (including interest
thereon) present or future, direct or indirect, absolute or contingent, matured
or not, extended or renewed, wheresoever and howsoever incurred and any ultimate
unpaid balance thereof including, without limitation, under, in connection with
or pursuant to the loan agreement dated ___________________, 2012 among, inter
alia, 2314505 Ontario Inc. and RBC, as may be amended, restated, superseded,
supplemented, extended, renewed, varied and modified from time to time, which
loan agreement is guaranteed by the Debtor (collectively, the "Loan Agreement")
and whether the same is from time to time reduced and thereafter increased or
entirely extinguished and thereafter incurred again and whether Debtor be bound
alone or with another or others and whether as principal or surety (hereinafter
collectively called the "Indebtedness"). If the Security Interest in the
Collateral is not sufficient, in the event of default, to satisfy all
Indebtedness of the Debtor, the Debtor acknowledges and agrees that Debtor shall
continue to be liable for any Indebtedness remaining outstanding and RBC shall
be entitled to pursue full payment thereof.
 
3. REPRESENTATIONS AND WARRANTIES OF DEBTOR
 
Debtor represents and warrants and so long as this Security Agreement remains in
effect shall be deemed to continuously represent and warrant that:
 
(a) the Collateral is genuine and owned by Debtor free of all security
interests, mortgages, liens, claims, charges, licenses, leases, infringements by
third parties, encumbrances or other adverse claims or interests (hereinafter
collectively called "Encumbrances"), save for the Security Interest and those
Encumbrances shown on Schedule "A" or hereafter approved in writing by RBC,
prior to their creation or assumption;
 
(b) all Intellectual Property applications and registrations are valid and in
good standing and Debtor is the owner of the applications and registrations;
 
(c) each Debt, Chattel Paper and Instrument constituting Collateral is
enforceable in accordance with its terms against the party obligated to pay the
same (the "Account Debtor"), and the amount represented by Debtor to RBC from
time to time as owing by each Account Debtor or by all Account Debtors will be
the correct amount actually and unconditionally owing by such Account Debtor or
Account Debtors, except for normal cash discounts where applicable, and no
Account Debtor will have any defence, set off, claim or counterclaim against
Debtor which can be asserted against RBC, whether in any proceeding to enforce
Collateral or otherwise;
 
(d) the locations specified in Schedule "B" as to business operations and
records are accurate and complete and with respect to Goods (including
Inventory) constituting Collateral, the locations specified in Schedule "B" are
accurate and complete save for Goods in transit to such locations and Inventory
on lease or consignment; and all fixtures or Goods about to become fixtures and
all crops and all oil, gas or other minerals to be extracted and all timber to
be cut which forms part of the Collateral will be situate at one of such
locations; and


(e) the execution, delivery and performance of the obligations under this
Security Agreement and the creation of any security interest in or assignment
hereunder of Debtor's rights in the Collateral to RBC will not result in a
breach of any agreement to which Debtor is a party.
 
4. COVENANTS OF THE DEBTOR
 
So long as this Security Agreement remains in effect Debtor covenants and
agrees:
 
(a) to defend the Collateral against the claims and demands of all other parties
claiming the same or an interest therein to diligently initiate and prosecute
legal action against all infringers of Debtor's rights in Intellectual Property;
to take all reasonable action to keep the Collateral free from all Encumbrances,
except for the Security Interest, licenses which are compulsory under federal or
provincial legislation and those shown on Schedule "A" or hereafter approved in
writing by RBC, prior to their creation or assumption, and not to sell,
exchange, transfer, assign, lease, license or otherwise dispose of Collateral or
any interest therein without the prior written consent of RBC; provided always
that, until default, Debtor may, in the ordinary course of Debtor's business,
sell or lease Inventory and, subject to Clause 7 hereof, use Money available to
Debtor;
 
(b) to notify RBC promptly of:
 
(i)  
any change in the information contained herein or in the Schedules hereto
relating to Debtor, Debtor's business or Collateral,

 
(ii)  
the details of any significant acquisition of Collateral,

 
(iii)  
the details of any claims or litigation affecting Debtor or Collateral,

 
(iv)  
any loss or damage to Collateral,

 
(v)  
any default by any Account Debtor in payment or other performance of its
obligations with respect to Collateral, and

 
(vi)  
the return to or repossession by Debtor of Collateral;

 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) to keep Collateral in good order, condition and repair and not to use
Collateral in violation of the provisions of this Security Agreement or any
other agreement relating to Collateral or any policy insuring Collateral or any
applicable statute, law, by-law, rule, regulation or ordinance; to keep all
agreements, registrations and applications relating to Intellectual Property and
intellectual property used by Debtor in its business in good standing and to
renew all agreements and registrations as may be necessary or desirable to
protect Intellectual Property, unless otherwise agreed in writing by RBC; to
apply to register all existing and future copyrights, trade-marks, patents,
integrated circuit topographies and industrial designs whenever it is
commercially reasonable to do so;
 
(d) to do, execute, acknowledge and deliver such financing statements, financing
change statements and further assignments, transfers, documents, acts, matters
and things (including further schedules hereto) as may be reasonably requested
by RBC of or with respect to Collateral in order to give effect to these
presents and to pay all costs for searches and filings in connection therewith;
 
(e) to pay all taxes, rates, levies, assessments and other charges of every
nature which may be lawfully levied, assessed or imposed against or in respect
of Debtor or Collateral as and when the same become due and payable;
 
(f) to insure collateral in such amounts and against such risks as would
customarily be insured by a prudent owner of similar Collateral and in such
additional amounts and against such additional risks as RBC may from time to
time direct, with loss payable to RBC and Debtor, as insureds, as their
respective interests may appear, and to pay all premiums therefor and deliver
copies of policies and evidence of renewal to RBC on request;
 
(g) to prevent Collateral, save Inventory sold or leased as permitted hereby,
from being or becoming an accession to other property not covered by this
Security Agreement;
 
(h) to carry on and conduct the business of Debtor in a proper and efficient
manner and so as to protect and preserve Collateral and to keep, in accordance
with generally accepted accounting principles, consistently applied, proper
books of account for Debtor's business as well as accurate and complete records
concerning Collateral, and mark any and all such records and Collateral at RBC's
request so as to indicate the Security Interest;
 
(i) to deliver to RBC from time to time promptly upon request:
 
(i)  
any Documents of Title, Instruments, Securities and Chattel Paper constituting,
representing or relating to Collateral,

 
(ii)  
all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists and other writings relating to
Collateral for the purpose of inspecting, auditing or copying the same,

 
(iii)  
all financial statements prepared by or for Debtor regarding Debtor's business,

 
(iv)  
all policies and certificates of insurance relating to Collateral, and

 
 (v)
such information concerning Collateral, the Debtor and Debtor's business and
affairs as RBC may reasonably request.

 
5.USE AND VERIFICATION OF COLLATERAL
 
Subject to compliance with Debtor's covenants contained herein and Clause 7
hereof, Debtor may, until default, possess, operate, collect, use and enjoy and
deal with Collateral in the ordinary course of Debtor's business in any manner
not inconsistent with the provisions hereof; provided always that RBC shall have
the right at any time and from time to time to verify the existence and state of
the Collateral in any manner RBC may consider appropriate and Debtor agrees to
furnish all assistance and information and to perform all such acts as RBC may
reasonably request in connection therewith and for such purpose to grant to RBC
or its agents access to all places where Collateral may be located and to all
premises occupied by Debtor.
 
6. SECURITIES
 
If Collateral at any time includes Securities, Debtor authorizes RBC to transfer
the same or any part thereof into its own name or that of its nominee(s) so that
RBC or its nominee(s) may appear of record as the sole owner thereof; provided
that, until default, RBC shall deliver promptly to Debtor all notices or other
communications received by it or its nominee(s) as such registered owner and,
upon demand and receipt of payment of any necessary expenses thereof, shall
issue to Debtor or its order a proxy to vote and take all action with respect to
such Securities. After default, Debtor waives all rights to receive any notices
or communications received by RBC or its nominee(s) as such registered owner and
agrees that no proxy issued by RBC to Debtor or its order as aforesaid shall
thereafter be effective.
 
7. COLLECTION OF DEBTS
 
After default under this Security Agreement, RBC may notify all or any Account
Debtors of the Security Interest and may also direct such Account Debtors to
make all payments on Collateral to RBC. Debtor acknowledges that any payments on
or other proceeds of Collateral received by Debtor from Account Debtors, whether
before or after notification of this Security Interest to Account Debtors and
whether before or after default under this Security Agreement, shall be received
and held by Debtor in trust for RBC and shall be turned over to RBC upon
request.
 
 
 
3

--------------------------------------------------------------------------------

 
 
8. INCOME FROM AND INTEREST ON COLLATERAL
 
(a) Until default, Debtor reserves the right to receive any Money constituting
income from or interest on Collateral and if RBC receives any such Money prior
to default, RBC shall either credit the same against the Indebtedness or pay the
same promptly to Debtor.
(b) After default, Debtor will not request or receive any Money constituting
income from or interest on Collateral and if Debtor receives any such Money
without any request by it, Debtor will pay the same promptly to RBC.
 
9. INCREASES, PROFITS, PAYMENTS OR DISTRIBUTIONS
 
(a) After default, Debtor authorizes RBC:
 
(i)  
to receive any increase in or profits on Collateral (other than Money) and to
hold the same as part of Collateral. Money so received shall be treated as
income for the purposes of Clause 8 hereof and dealt with accordingly;

 
(ii)  
to receive any payment or distribution upon redemption or retirement or upon
dissolution and liquidation of the issuer of Collateral; to surrender such
Collateral in exchange therefor and to hold any such payment or distribution as
part of Collateral.

 
(b) If after default Debtor receives any such increase or profits (other than
Money) or payments or distributions, Debtor will deliver the same promptly to
RBC to be held by RBC as herein provided.
 
10. DISPOSITION OF MONEY
 
Subject to any applicable requirements of the P.P.S.A., all Money collected or
received by RBC pursuant to or in exercise of any right it possesses with
respect to Collateral shall be applied on account of Indebtedness in such manner
as RBC deems best or, at the option of RBC, may be held unappropriated in a
collateral account or released to Debtor, all without prejudice to the liability
of Debtor or the rights of RBC hereunder, and any surplus shall be accounted for
as required by law.
 
11. EVENTS OF DEFAULT
 
The happening of any of the following events or conditions shall constitute
default hereunder which is herein referred to as "default":
 
(a) the nonpayment when due, whether by acceleration or otherwise, of any
principal or interest forming part of Indebtedness or the failure of Debtor to
observe or perform any obligation, covenant, term, provision or condition
contained in this Security Agreement or any other agreement between Debtor and
RBC;
 
(b) the death of or a declaration of incompetency by a court of competent
jurisdiction with respect to Debtor, if an individual;
 
(c) the bankruptcy or insolvency of Debtor; the filing against Debtor of a
petition in bankruptcy; the making of an assignment for the benefit of creditors
by Debtor; the appointment of a receiver or trustee for Debtor or for any assets
of Debtor or the institution by or against Debtor of any other type of
insolvency proceeding under the Bankruptcy and Insolvency Act or otherwise;
 
(d) the institution by or against Debtor of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against or winding
up of affairs of Debtor;
 
(e) if any Encumbrance affecting Collateral becomes enforceable against
Collateral;
 
(f) if Debtor ceases or threatens to cease to carry on business or makes or
agrees to make a bulk sale of assets without complying with applicable law or
commits or threatens to commit an act of bankruptcy;
 
(g) if any execution, sequestration, extent or other process of any court
becomes enforceable against Debtor or if distress or analogous process is levied
upon the assets of Debtor or any part thereof;
 
(h) if any certificate, statement, representation, warranty or audit report
heretofore or hereafter furnished by or on behalf of Debtor pursuant to or in
connection with this Security Agreement, or otherwise (including, without
limitation, the representations and warranties contained herein) or as an
inducement to RBC to extend any credit to or to enter into this or any other
agreement with Debtor, proves to have been false in any material respect at the
time as of which the facts therein set forth were stated or certified, or proves
to have omitted any substantial contingent or unliquidated liability or claim
against Debtor; or if upon the date of execution of this Security Agreement,
there shall have been any material adverse change in any of the facts disclosed
by any such certificate, representation, statement, warranty or audit report,
which change shall not have been disclosed to RBC at or prior to the time of
such execution.


 
 
4

--------------------------------------------------------------------------------

 
 
 
12. ACCELERATION
 
RBC, in its sole discretion, may declare all or any part of Indebtedness which
is not by its terms payable on demand to be immediately due and payable, without
demand or notice of any kind, in the event of default, or if RBC considers
itself insecure or that the Collateral is in jeopardy. The provisions of this
clause are not intended in any way to affect any rights of RBC with respect to
any Indebtedness which may now or hereafter be payable on demand.
 
13. REMEDIES
 
(a) Upon default, RBC may appoint or reappoint by instrument in writing, any
person or persons, whether an officer or officers or an employee or employees of
RBC or not, to be a receiver or receivers (hereinafter called a "Receiver",
which term when used herein shall include a receiver and manager) of Collateral
(including any interest, income or profits therefrom) and may remove any
Receiver so appointed and appoint another in his/her stead. Any such Receiver
shall, so far as concerns responsibility for his/her acts, be deemed the agent
of Debtor and not RBC, and RBC shall not be in any way responsible for any
misconduct, negligence or non-feasance on the part of any such Receiver, his/her
servants, agents or employees. Subject to the provisions of the instrument
appointing him/her, any such Receiver shall have power to take possession of
Collateral, to preserve Collateral or its value, to carry on or concur in
carrying on all or any part of the business of Debtor and to sell, lease,
license or otherwise dispose of or concur in selling, leasing, licensing or
otherwise disposing of Collateral. To facilitate the foregoing powers, any such
Receiver may, to the exclusion of all others, including Debtor, enter upon, use
and occupy all premises owned or occupied by Debtor wherein Collateral may be
situate, maintain Collateral upon such premises, borrow money on a secured or
unsecured basis and use Collateral directly in carrying on Debtor's business or
as security for loans or advances to enable the Receiver to carry on Debtor's
business or otherwise, as such Receiver shall, in its discretion, determine.
Except as may be otherwise directed by RBC, all Money received from time to time
by such Receiver in carrying out his/her appointment shall be received in trust
for and paid over to RBC. Every such Receiver may, in the discretion of RBC, be
vested with all or any of the rights and powers of RBC.
 
(b) Upon default, RBC may, either directly or through its agents or nominees,
exercise any or all of the powers and rights given to a Receiver by virtue of
the foregoing sub-clause (a).
 
(c) Upon default RBC may take possession of, collect, demand, sue on, enforce,
recover and receive Collateral and give valid and binding receipts and
discharges therefor and in respect thereof and, upon default, RBC may sell,
license, lease or otherwise dispose of Collateral in such manner, at such time
or times and place or places, for such consideration and upon such terms and
conditions as to RBC may seem reasonable.
 
(d) In addition to those rights granted herein and in any other agreement now or
hereafter in effect between Debtor and RBC and in addition to any other rights
RBC may have at law or in equity, RBC shall have, both before and after default,
all rights and remedies of a secured party under the P.P.S.A. Provided always,
that RBC shall not be liable or accountable for any failure to exercise its
remedies, take possession of, collect, enforce, realize, sell, lease, license or
otherwise dispose of Collateral or to institute any proceedings for such
purposes. Furthermore, RBC shall have no obligation to take any steps to
preserve rights against prior parties to any Instrument or Chattel Paper whether
Collateral or proceeds and whether or not in RBC's possession and shall not be
liable or accountable for failure to do so.
 
(e) Debtor acknowledges that upon default RBC or any Receiver appointed by it
may take possession of Collateral wherever it may be located and by any method
permitted by law and Debtor agrees upon request from RBC or any such Receiver to
assemble and deliver possession of Collateral at such place or places as
directed.
 
(f) Debtor agrees to be liable for and to pay all costs, charges and expenses
reasonably incurred by RBC or any Receiver appointed by it, whether directly or
for services rendered (including reasonable solicitors and auditors costs and
other legal expenses and Receiver remuneration), in operating Debtor's accounts,
in preparing or enforcing this Security Agreement, taking and maintaining
custody of, preserving, repairing, processing, preparing for disposition and
disposing of Collateral and in enforcing or collecting Indebtedness and all such
costs, charges and expenses, together with any amounts owing as a result of any
borrowing by RBC or any Receiver appointed by it, as permitted hereby, shall be
a first charge on the proceeds of realization, collection or disposition of
Collateral and shall be secured hereby.
 
(g) RBC will give Debtor such notice, if any, of the date, time and place of any
public sale or of the date after which any private disposition of Collateral is
to be made as may be required by the P.P.S.A.
 
(h) Upon default and receiving written demand from RBC, Debtor shall take such
further action as may be necessary to evidence and effect an assignment or
licensing of Intellectual Property to whomever RBC directs, including to RBC.
Debtor appoints any officer or director or branch manager of RBC upon default to
be its attorney in accordance with applicable legislation with full power of
substitution and to do on Debtor's behalf anything that is required to assign,
license or transfer, and to record any assignment, licence or transfer of the
Collateral. This power of attorney, which is coupled with an interest, is
irrevocable until the release or discharge of the Security Interest.
 
14. MISCELLANEOUS
 
(a) Debtor hereby authorizes RBC to file such financing statements, financing
change statements and other documents and do such acts, matters and things
(including completing and adding schedules hereto identifying Collateral or any
permitted Encumbrances affecting Collateral or identifying the locations at
which Debtor's business is carried on and Collateral and records relating
thereto are situate) as RBC may deem appropriate to perfect on an ongoing basis
and continue the Security Interest, to protect and preserve Collateral and to
realize upon the Security Interest and Debtor hereby irrevocably constitutes and
appoints the Manager or Acting Manager from time to time of the herein mentioned
branch of RBC the true and lawful attorney of Debtor, with full power of
substitution, to do any of the foregoing in the name of Debtor whenever and
wherever it may be deemed necessary or expedient.
 
(b) Without limiting any other right of RBC, whenever Indebtedness is
immediately due and payable or RBC has the right to declare Indebtedness to be
immediately due and payable (whether or not it has so declared), RBC may, in its
sole discretion, set off against Indebtedness any and all amounts then owed to
Debtor by RBC in any capacity, whether or not due, and RBC shall be deemed to
have exercised such right to set off immediately at the time of making its
decision to do so even though any charge therefor is made or entered on RBC's
records subsequent thereto.
 
(c) Upon Debtor's failure to perform any of its duties hereunder, RBC may, but
shall not be obligated to, perform any or all of such duties, and Debtor shall
pay to RBC, forthwith upon written demand therefor, an amount equal to the
expense incurred by RBC in so doing plus interest thereon from the date such
expense is incurred until it is paid at the rate of interest set out in the Loan
Agreement.
 
(d) RBC may grant extensions of time and other indulgences, take and give up
security, accept compositions, compound, compromise, settle, grant releases and
discharges and otherwise deal with Debtor, debtors of Debtor, sureties and
others and with Collateral and other security as RBC may see fit without
prejudice to the liability of Debtor or RBC's right to hold and realize the
Security Interest. Furthermore, RBC may, upon default, demand, collect and sue
on Collateral in either Debtor's or RBC's name, at RBC's option, and may endorse
Debtor's name on any and all cheques, commercial paper, and any other
Instruments pertaining to or constituting Collateral.


 
5

--------------------------------------------------------------------------------

 
 
(e) No delay or omission by RBC in exercising any right or remedy hereunder or
with respect to any Indebtedness shall operate as a waiver thereof or of any
other right or remedy, and no single or partial exercise thereof shall preclude
any other or further exercise thereof or the exercise of any other right or
remedy. Furthermore, RBC may remedy any default by Debtor hereunder or with
respect to any Indebtedness in any reasonable manner without waiving the default
remedied and without waiving any other prior or subsequent default by Debtor.
All rights and remedies of RBC granted or recognized herein are cumulative and
may be exercised at any time and from time to time independently or in
combination.
 
(f) Debtor waives protest of any Instrument constituting Collateral at any time
held by RBC on which Debtor is in any way liable and, subject to Clause 1 3(g)
hereof, notice of any other action taken by RBC.
 
(g) This Security Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns. In any action brought by an assignee of this Security
Agreement and the Security Interest or any part thereof to enforce any rights
hereunder, Debtor shall not assert against the assignee any claim or defence
which Debtor now has or hereafter may have against RBC. If more than one Debtor
executes this Security Agreement the obligations of such Debtors hereunder shall
be joint and several.
 
(h) RBC may provide any financial and other information it has about Debtor, the
Security Interest and the Collateral to any one acquiring or who may acquire an
interest in the Security Interest or the Collateral from the Bank or any one
acting on behalf of the Bank.
(i) Save for any schedules which may be added hereto pursuant to the provisions
hereof, no modification, variation or amendment of any provision of this
Security Agreement shall be made except by a written agreement, executed by the
parties hereto and no waiver of any provision hereof shall be effective unless
in writing.
 
(j) Subject to the requirements of Clauses 1 3(g) and 14(k) hereof, whenever
either party hereto is required or entitled to notify or direct the other or to
make a demand or request upon the other, such notice, direction, demand or
request shall be in writing and shall be sufficiently given, in the case of RBC,
if delivered to it or sent by prepaid registered mail addressed to it at its
address herein set forth or as changed pursuant hereto, and, in the case of
Debtor, if delivered to it or if sent by prepaid registered mail addressed to it
at its last address known to RBC. Either party may notify the other pursuant
hereto of any change in such party's principal address to be used for the
purposes hereof.
 
(k) This Security Agreement and the security afforded hereby is in addition to
and not in substitution for any other security now or hereafter held by RBC and
is intended to be a continuing Security Agreement and shall remain in full force
and effect until the Manager or Acting Manager from time to time of the herein
mentioned branch of RBC shall actually receive written notice of its
discontinuance; and, notwithstanding such notice, shall remain in full force and
effect thereafter until all Indebtedness contracted for or created before the
receipt of such notice by RBC, and any extensions or renewals thereof (whether
made before or after receipt of such notice) together with interest accruing
thereon after such notice, shall be paid in full.
 
(l) The headings used in this Security Agreement are for convenience only and
are not be considered a part of this Security Agreement and do not in any way
limit or amplify the terms and provisions of this Security Agreement.
 
(m) When the context so requires, the singular number shall be read as if the
plural were expressed and the provisions hereof shall be read with all
grammatical changes necessary dependent upon the person referred to being a
male, female, firm or corporation.
 
(n) In the event any provisions of this Security Agreement, as amended from time
to time, shall be deemed invalid or void, in whole or in part, by any Court of
competent jurisdiction, the remaining terms and provisions of this Security
Agreement shall remain in full force and effect.
 
(o) Nothing herein contained shall in any way obligate RBC to grant, continue,
renew, extend time for payment of or accept anything which constitutes or would
constitute Indebtedness.
 
(p) The Security Interest created hereby is intended to attach when this
Security Agreement is signed by Debtor and delivered to RBC.
 
(q) Debtor acknowledges and agrees that in the event it amalgamates with any
other company or companies it is the intention of the parties hereto that the
term "Debtor" when used herein shall apply to each of the amalgamating companies
and to the amalgamated company, such that the Security Interest granted hereby
 
(i) shall extend to "Collateral" (as that term is herein defined) owned by each
of the amalgamating companies and the amalgamated company at the time of
amalgamation and to any "Collateral" thereafter owned or acquired by the
amalgamated company, and
 
(ii) shall secure the "Indebtedness" (as that term is herein defined) of each of
the amalgamating companies and the amalgamated company to RBC at the time of
amalgamation and any "Indebtedness" of the amalgamated company to RBC thereafter
arising. The Security Interest shall attach to "Collateral" owned by each
company amalgamating with Debtor, and by the amalgamated company, at the time of
the amalgamation, and shall attach to any "Collateral" thereafter owned or
acquired by the amalgamated company when such becomes owned or is acquired.
 
(r) In the event that Debtor is a body corporate, it is hereby agreed that The
Limitation of Civil Rights Act of the Province of Saskatchewan, or any provision
thereof, shall have no application to this Security Agreement or any agreement
or instrument renewing or extending or collateral to this Security Agreement. In
the event that Debtor is an agricultural corporation within the meaning of The
Saskatchewan Farm Security Act, Debtor agrees with RBC that all of Part IV
(other than Section 46) of that Act shall not apply to Debtor.
 
(s) This Security Agreement and the transactions evidenced hereby shall be
governed by and construed in accordance with the laws of the province in which
the herein mentioned branch of RBC is located, as those laws may from time to
time be in effect, including where applicable, the P.P.S.A.
 
15.COPY OF AGREEMENT
 
(a) Debtor hereby acknowledges receipt of a copy of this Security Agreement.
 
(b) Debtor waives Debtor's right to receive a copy of any financing statement or
financing change statement registered by RBC or of any verification statement
with respect to any financing statement or financing change statement registered
by RBC. (Applies in all P.P.S.A. Provinces except Ontario).


 
 
 
6

--------------------------------------------------------------------------------

 
 
16. Debtor represents and warrants that the following information is accurate:
 
INDIVIDUAL DEBTOR
 
SURNAME (LAST NAME)
FIRST NAME SECOND NAME BIRTH DATE YEAR MONTH DAY         ADDRESS OF INDIVIDUAL
DEBTOR CITY    PROVINCE POSTAL CODE                 SURNAME (LAST NAME) FIRST
NAME SECOND NAME BIRTH DATE YEAR MONTH        
ADDRESS OF INDIVIDUAL DEBTOR
CITY PROVINCE POSTAL CODE

 
BUSINESS DEBTOR
 
NAME OF BUSINESS DEBTOR
APEX SYSTEMS INTEGRATORS INC.

 
 

ADDRESS OF BUSINESS DEBTOR  CITY PROVINCE POSTAL CODE         3170 Harvester
Road         Burlington   ON
L7N 3W8

 
TRADE NAME (IF APPLICABLE)
 
 
NAME OF BUSINESS DEBTOR
 

 
 

ADDRESS OF BUSINESS DEBTOR  CITY PROVINCE POSTAL CODE                 
 


 
IN WITNESS WHEREOF Debtor has executed this Security Agreement this
 day of                                    , 2012.



 
APEX SYSTEMS INTEGRATORS INC.
 

   
Per: /s/ Karen Dalicandro
    Seal
WITNESS
 
Name:       
Title:       
 
Per:
    Seal
WITNESS
 
Name:      
Title:      



 
 
 
BRANCH ADDRESS
Commercial Financial Services
30 Duke Street West, 8th Floor
Kitchener, Ontario, N2H 3W5



 
 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
(ENCUMBRANCES AFFECTING COLLATERAL)


a)  
security interest created by a general security agreement between the Debtor and
BDC Capital Inc. in connection with the secured term loan provided to the
2314505 Ontario Inc. by BDC Capital Inc.;



b)  
security interest created by a general security agreement between the Debtor and
Karen Dalicandro and 2293046 Ontario Inc. (collectively, the “Vendors”) to
secure the obligations of the Debtor owing to the Vendors in connection with the
share purchase agreement dated June _____, 2012  between, inter alia,  2314505
Ontario Inc. and the Vendors;



c)  
any purchase-money security interests collateral properly perfected under the
PPSA, provided in all such cases such lien(s) does not secure an obligation in
excess of the actual cost of such property acquired;



d)  
liens arising by operation of law for amounts not yet due or delinquent;



e)  
minor encumbrances on real property such as easements and rights of way which do
not materially detract from the value of such property;



f)  
security given to municipalities and similar public authorities when required by
such authorities in connection with the operations of the Debtor in the ordinary
course of business;



g)  
any liens for taxes not due or being contested in good faith by appropriate
proceedings diligently pursued and adequate reserves have been established on
the Debtor’s books and records and a stay of enforcement of any such lien is in
effect;



h)  
liens securing appeal bonds or other similar liens arising in connection with
court proceedings, (including, without limitation, surety bonds, security for
costs of litigation where required by law, and letters of credit) or any other
instruments serving a similar purpose;



i)  
the rights reserved to or vested in any person by the terms of any lease,
licence, franchise, grant or permit held by the Debtor or by any statutory
provision, to terminate any such lease, licence, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;



j)  
liens granted with the prior written consent of the Bank; and



k)  
security granted in favour of the Bank.

 
 
8

--------------------------------------------------------------------------------

 


 
SCHEDULE "B"
 
1. Locations of Debtor's Business Operations
 
3170 Harvester Road, Burlington, Ontario, L7N 3W8
 
2. Locations of Records relating to Collateral (if different from 1. above)
 


 
3. Locations of Collateral (if different from 1. above)
 


 
9

--------------------------------------------------------------------------------

 
 
 
SCHEDULE "C"     
 
 
                                                               E-FORM 924
(2003/04)
 
 
 
(DESCRIPTION OF PROPERTY)



 
 
 
 
 
 
 
 
 
 
10